Case: 2:17-cr-00034-DLB-HAI Doc #: 125 Filed: 02/02/21 Page: 1 of 2 - Page ID#: 1711




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

 CRIMINAL CASE NO. 17-34-DLB-HAI
 CIVIL CASE NO. 20-66-DLB-HAI

 UNITED STATES OF AMERICA                                                     PLAINTIFF


 v.            ORDER ADOPTING REPORT AND RECOMMENDATION


 RICHARD R. CRAWFORD                                                        DEFENDANT

                         **   **    **    **       **   **   **   **

        This matter is before the Court upon Magistrate Judge Hanly A. Ingram’s Report

 and Recommendation (“R&R”) (Doc. # 124), wherein he recommends that Defendant

 Richard Crawford’s Motion to Vacate under 28 U.S.C. § 2255 (Doc. # 99) be denied. No

 objections having been filed and the time to do so having now expired, the R&R is ripe

 for the Court’s consideration. Having reviewed the Magistrate Judge’s thorough R&R,

 the Court concludes that it is sound in all respects and agrees that Defendant’s Motion

 should be denied. Accordingly,

        IT IS ORDERED as follows:

        (1)    The Report and Recommendation of the United States Magistrate Judge

 (Doc. # 124) be, and hereby is, adopted in full as the findings of fact and conclusions of

 law of the Court;

        (2)    Defendant Crawford’s Motion to Vacate pursuant to 28 U.S.C. § 2255 (Doc.

 # 99) is denied;




                                               1
Case: 2:17-cr-00034-DLB-HAI Doc #: 125 Filed: 02/02/21 Page: 2 of 2 - Page ID#: 1712




        (3)    For the reasons set forth in the Report and Recommendation of the United

 States Magistrate Judge, the Court determines there would be no arguable merit for an

 appeal in this matter and, therefore, no certificate of appealability shall issue; and

        (4)    This matter is hereby dismissed with prejudice and stricken from the

 Court’s active docket.

        The Court will enter a separate Judgment contemporaneously with this Order.

        This 2nd day of February, 2021.




 J:\DATA\ORDERS\Covington Criminal\2017\17-34 Order Adopting R&R re 2255.docx




                                               2
